Case 3:18-cv-01442-GTS-ML Document 31 Filed 04/15/20 Page 1of1

 

 

: : 300 CCC Buildi
Cornell University 235 Garden Avenue
Office of University Counsel ra NY ah 3-2601
and Secretary of the Corporation f. 607.255.2794

(not for service of pleadings)
VIA ECF

April 15, 2020

Hon. Glenn T. Suddaby

Chief U.S. District Judge, N.D.N.Y.
Federal Building and U.S. Courthouse
P.O. Box 7367

Syracuse, New York 13261-7367

Re: Denise Payne v. Cornell University
U.S. District Court, Northern District of New York
Case No. 18-cv-1442 (GTS-ML)

Dear Chief Judge Suddaby:

I am writing, respectfully, and with the consent of Plaintiffs counsel, to Your Honor to request an
extension of two weeks to file reply papers to respond to Plaintiff's opposition filed last night and to further
support Defendant Cornell University’s motion for summary judgment in this action. Under the current
Motion Schedule, the reply papers are due April 20, 2020, and the Return Date for the motion (on submission)
is April 30, 2020. See ECF No. 28. The two-week extension to which Plaintiff's counsel consented would
adjust the Motion Schedule to require Cornell’s reply papers by May 4, 2020, and would move the motion
return date (on submission) to May 14, 2020.

Due to the COVID-19 pandemic, Cornell employees, including those in Cornell’s Office of University
Counsel, are working remotely from home and, at times, on a reduced schedule due to health and childcare
issues. These circumstances will make it difficult to confer with employees with relevant knowledge of the
underlying subject matter of this lawsuit. As such, we are seeking additional time to complete reply papers.

If this request meets with Your Honor’s approval, please enter an order adjusting the Motion Schedule
accordingly. Thank you for your consideration of this request.

Sincerely,

Adam x

Associate University Counsel

ce: (via ECF)
Gabrielle Vinci, Esq.
Nesenoff & Miltenberg, LLP
Attorneys for Plaintiff

Comell University is an equal opportunity affirmative action educator and employer.
